           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL SANCHEZ-SEQUERA,
    Petitioner,                               NO. 3:18-CV-0184

          v.                                  (JUDGE CAPUTO)
CLAIR DOLL, et al.
    Respondents.
                                   ORDER
   NOW, this 30th day of October, 2018, IT IS HEREBY ORDERED that:
   (1)   The Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc. 1)
         filed by Petitioner Daniel Sanchez-Sequera is GRANTED in part.
   (2)   An Immigration Judge shall afford Petitioner an individualized bond
         hearing within thirty (30) days from the date of entry of this Order.
   (3)   At this hearing, the immigration judge shall make an individualized
         inquiry into whether detention remains necessary to fulfill the purposes of
         ensuring that the Petitioner attends removal proceedings and that his
         release will not pose a danger to the community.
   (4)   At this hearing, the government shall bear the burden of presenting clear
         and convincing evidence and proving that continued detention is
         necessary.
   (5)   The Clerk of Court is directed to mark the case as CLOSED.


                                             /s/ A. Richard Caputo
                                             A. Richard Caputo
                                             United States District Judge
